Citation Nr: 0902469	
Decision Date: 01/23/09    Archive Date: 01/29/09

DOCKET NO.  04-21 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to service connection for lumbar degenerative 
disc disease, claimed as a low back disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from October 1967 to 
October 1969, including service as a light weapons 
infantryman in Vietnam.  He was awarded a Combat Infantryman 
Badge (CIB) and a Purple Heart Medal as a result of his 
service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision of the 
Philadelphia, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA) denying the veteran's low 
back disability service-connection claim, among other claims.  

Jurisdiction over the veteran's claim was transferred to the 
Wilmington, Delaware RO after the issuance of the November 
2002 rating decision.

This matter was remanded by the Board for further development 
in a November 2006 decision.

In December 2008, subsequent to the issuance of the statement 
of the case (SOC), the veteran submitted evidence pertinent 
to the claim on appeal.  This evidence was accompanied by a 
waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2008).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he injured his back during his 
service in 1968, but does not recall the exact circumstances.  
He also contends that he further injured his back during his 
1969 Vietnam service in the 101st Airborne Division, when he 
jumped out of helicopters that were between 15 and 20 feet 
off the ground with a 100 pound rucksack on his back.

The veteran's service treatment records reveal treatment for 
low back pain in March 1968, which reportedly began after the 
veteran had been filling sand bags.  The impression was low 
back syndrome.  His remaining service treatment records, as 
well as his October 1969 discharge examination, were negative 
for any relevant abnormalities.  

In an October 1984 letter, Dr. Donald Hayes requested that 
the veteran be excused from Army Reserves physical endurance 
testing due to "Musculoskeletal Problems".  No further 
information was provided regarding the nature or etiology of 
that condition, and no further documents regarding the 
veteran's service in the Army Reserves are located in the 
claims folder.  These records may provide relevant 
information in support of the veteran's claim and should be 
obtained; however, the record is unclear as to which unit he 
served in while in the Army Reserves.  

A VA orthopedic examination was conducted in March 2007.  
Following a physical examination and a reported review of the 
claims folder, the examiner opined that it was not at least 
as likely as not that the veteran's diagnosed low back 
disability was due to his service-related events as there was 
no documentation of chronic back complaints.

Three lay statements were received in December 2008 and were 
therefore not available for the VA examiner's consideration.  
A statement drafted by K.F., the veteran's former wife, 
indicated that she had been married to the veteran while he 
was in-service.  She reports that the veteran told her he had 
jumped out of helicopters while he was in Vietnam and that 
after he returned from Vietnam she "could tell his back was 
affecting him."  A September 2008 statement from J.K., a 
friend of the veteran's for nearly 40 years, indicated that 
the veteran had told him that he had injured his back during 
basic training during a conversation they had in 1971, 
following his own discharge from service.

A November 2008 statement from S.B., a fellow solider who had 
served with the veteran in Vietnam, indicated that the 
veteran had complained of back problems during service.  This 
statement also indicated that they had made a few air combat 
assaults into the A Shau Valley which required him to jump 
from a helicopter hovering 10 to 20 feet in the air with 
rucksacks weighing between 80 and 90 pounds on their backs, 
circumstances which caused a painful landing.  He reports 
that the veteran hurt his back on one of these assaults, and 
"bore the pain and kept on going for weeks."  Finally, he 
stated that he became reacquainted with the veteran following 
a unit reunion in 2001, has kept in touch with him since that 
time, and that the veteran has often complained of back pain.

The March 2007 VA orthopedic examiner declined to find a 
nexus between the veteran's current lumbar spine degenerative 
disc disease and his service on the basis of a lack of 
documentation of a chronic back complaints.  A medical 
opinion based solely on the absence of documentation in the 
record is inadequate, and an examiner must take into account 
a veteran's reports of injuries and symptoms.  See Dalton v. 
Nicholson, 21 Vet. App. 23(2007).  

In this case the veteran has reported a back injury in 
Vietnam, apparently during combat operations.  His 
decorations and the grant of service connection for post-
traumatic stress disorder on the basis of combat 
participation, confirm that he participated in combat.  His 
reported back injury is presumed to have occurred.  
38 U.S.C.A. § 1154(b) (West 2002).  In addition, the 
veteran's report of a continuity of symptoms since the in-
service injuries could be sufficient to establish a nexus 
between current back disabilities and in-service injuries.  
In other words, there is no legal requirement for supporting 
medical evidence.  Buchanan v. Principi, 451 F.3d 1331 (Fed. 
Cir. 2006).

A new VA orthopedic examination is also necessary to consider 
the newly acquired evidence.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should afford the veteran a VA 
orthopedic examination to determine 
whether his current back condition is 
related to service.  

The examiner should review the claims 
folder, including the lay statements 
submitted in December 2008, and note such 
a review in the examination report or in 
an addendum.

The examiner should provide an opinion as 
to whether the veteran has a current back 
condition and, if so, whether it is at 
least as likely as not (50 percent 
probability or more) that the back 
condition began in service or is otherwise 
the result of a disease or injury in 
service.  The examiner should provide a 
rationale for these opinions.

3.  Then re-adjudicate the claim.  If the 
claim on appeal remains denied, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



